                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JULIAN HERNANDEZ,

             Plaintiff,

v.                                                             No. CV 19-806 CG

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.

                      ORDER GRANTING IN PART UNOPPOSED
                     MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines (the “Motion”), (Doc. 18), filed March 9, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and

should be GRANTED IN PART.

      IT IS THEREFORE ORDERED Plaintiff shall file a Motion to Reverse or Remand

by or before March 31, 2020. Defendant shall file a Response on or before June 1,

2020. Plaintiff may file a Reply on or before June 15, 2020.

      IT IS SO ORDERED.


                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
